Citation Nr: 1548509	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA pension benefits in the amount of $39,212.00, including the question of whether waiver is precluded by fraud, misrepresentation, or bad faith.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1970 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the amount of $39,212.00.  

Private treatment records (dated in September 2000) and a May 2013 VA examination report were associated with the claims file after the statement of the case (dated in June 2011).  While the most recent statement of the case does not include review of these additional records, these additional records pertain to service connection claims that were denied in June 2013 and do not relate to any question as to the validity of the overpayment or propriety of waiver.  As such, this evidence is of no probative value with regard to the issue decided below, and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.      


FINDINGS OF FACT

1.  The creation of an overpayment, in the amount of $39,212.00, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

3.  Repayment of the overpayment debt would result in undue hardship to the Veteran.

4.  Recovery of the overpayment would defeat the purpose of the VA pension benefits program.

5.  A waiver of the overpayment would not result in unjust enrichment by the Veteran.

6.  The Veteran's reliance on VA pension benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation

7.  Recovery of the overpayment would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The creation of the overpayment in the amount of $39,212.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015).

2.  The criteria for waiver of recovery of the overpayment of VA pension benefits in the amount of $39,212.00 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R.	 §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  In November 2010, the Veteran requested a waiver of repayment of VA pension benefits on the basis that he did not intend to defraud the US Government and that, because of multiple disabilities, including dementia, repaying the debt would cause severe financial hardship.  In January 2011, the RO informed the Veteran that a waiver of the debt was denied.  A June 2011 statement of the case explained to the Veteran the bases for denial of the request for waiver of recovery of overpayment, and afforded the Veteran the opportunity to present information and evidence in support of the appeal.

Validity of Debt and Waiver of Recovery of an Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The Veteran requested waiver of overpayment of VA pension benefits in the amount of $39,212.00 based on his understanding that he had told someone at VA that he was receiving Social Security Administration (SSA) income when he was initially filing for pension.  The Veteran stated that he could not remember to whom he spoke because he had dementia.  See June 2011 substantive appeal (on a VA Form 9), June 2011 written statement.  The Veteran stated that he has multiple disabilities, including dementia, and repayment of this debt would cause severe financial hardship.  The Veteran contended that he did not incur this debt with ill intentions of fraud.  See November 2010 written statement, February 2011 notice of disagreement.

After review of the record, the Board finds that the overpayment of VA pension benefits in the amount of $39,212.00 was validly created.  See 38 U.S.C.A. 
§§ 1114(a), 5313 (West 2014); 38 C.F.R. § 3.665 (2015).  In June 2007, the Veteran was awarded pension benefits based on zero income and was notified of his responsibility to immediately notify VA when he began receiving SSA income.  VA letters dated in November 2007, December 2007, November 2008, December 2008, and December 2009 notified the Veteran of his responsibility to immediately report to VA all income changes, including receipt of SSA benefits.  Based on information received by VA with respect to SSA income, an October 2010 letter notified the Veteran that VA pension benefits were terminated due to excessive income resulting in an overpayment.  The Veteran has not challenged the validity of the debt created. 
  
The Board next finds that the creation of the overpayment in the amount of $39,212.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran advanced that, while he received VA notices informing him of the requirement to report SSA income, he thought he previously reported to VA the SSA disability income, but could not remember to whom he spoke due to multiple disabilities, to include dementia.  See June 2011 substantive appeal.  The Board finds the Veteran's assertions to be plausible.  A November 2010 VA treatment record notes that the Veteran reported increased memory problems over the past few years.  The treatment record notes that the Veteran had cognitive difficulties, with a screening examination placing him in the dementia range. 

A January 2008 letter from SSA appears to indicate that, while the Veteran was entitled to SSA disability benefits from November 2005, the Veteran did not begin receiving SSA disability income until January 2008.  The letter lists the "first payment" of SSA disability income was made in January 2008.  The January 2008 SSA letter notes that SSA benefits for November 2005 through December 2007 were being withheld.

The Board finds it plausible that the Veteran, due to cognitive deficiencies, could have thought he previously reported to VA that he was receiving SSA disability income when he started receiving SSA disability benefit payments in January 2008.  The Board finds it plausible that the Veteran could have informed the representative about the SSA income with the belief that this encompassed providing the information to VA.  Given the Veteran's education and statements, which reflect only a generalized understanding of the VA pension program, as well as the cognitive decline, the Board finds the Veteran's story to be plausible.  

For these reasons, the Board finds that the creation of the overpayment in the amount of $39,212.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The record reflects that VA notified the Veteran of his responsibility to immediately report to VA when he began to receive SSA income.  See e.g. November 2007 VA notice letter.  Therefore, the Veteran should have been aware that receipt of SSA income triggered a responsibility to notify VA of such change.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.

The Board finds that repayment of the debt would result in undue hardship by depriving the Veteran of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The record reflects that the Veteran has monthly income of approximately $1,080.00, and monthly expenses of approximately $1,355.00 per month.  See November 2010 financial status report (on a VA Form 5655).  The November 2010 VA Form 5655 also reflects that the Veteran had $0.00 in the bank, $5.00 cash on hand, and a 2002 Ford pick-up truck.  Based on the foregoing, repayment of the VA pension overpayment amount of $39,212.00 would deprive the Veteran of the basic necessities of life because the Veteran's net monthly income is exceeded by his average monthly expenses by $275.00, which does not factor any emergency spending that may arise.  This demonstrates that the Veteran does not have the financial means to pay the debt amount owed to VA while providing for the basic necessities for him.  For these reasons, the Board finds that repayment of the overpayment debt would result in undue hardship to the Veteran.

The Board next finds that recovery of the overpayment would defeat the purpose for which the VA pension benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's pension program provides monthly benefit payments to certain wartime veterans with financial need, after consideration of the respective veteran's financial position.  In this case, recovery of the overpayment would defeat the purpose of the VA pension program of helping this Veteran, who is in financial need, to cope with his financial challenges.  Moreover, given the Veteran's education and testimony, the Veteran had no intention to receive a benefit that was not due to him; therefore, waiver of the overpayment debt would not result in unjust enrichment by the Veteran.

Finally, the record does not reflect that reliance on VA pension benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Based on the foregoing, because repayment of the overpayment debt would result in undue 
hardship to the Veteran, the waiver of recovery of the VA indebtedness in the amount of $39,212.00 is warranted on the basis of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  


ORDER

Waiver of the recovery of overpayment of VA pension benefits in the amount of $39,212.00 is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


